 
 
Exhibit 10.30
 
BUSINESS FUNDING PAYMENT RIGHTS PURCHASE AND SALE AGREEMENT This Payment Rights
Purchase and Sale Agreement ("Agreement") dated 02/14/2019. is made by and
between EBF Partners, LLC d/b/a Everest Business Funding ("Purchaser") and the
business identified below ("Seller"). SELLER'S IN FORMATION
 
OFFER TO SELL AND PURCHASE PAYMENT RIGHTS
 
Seller hereby sells, assigns and transfers to Purchaser, without recourse, upon
payment of the Purchase Price, the Purchased Amount of Future Receipts by
delivering to Purchaser the Specified Percentage of the proceeds of each future
sale by Seller. "Future Receipts" includes all payments made by cash, check, ACH
or other electronic transfer, credit card, debit card, bank card, charge card
(each such card shall be referred to herein as a "Credit Card") or other form of
monetary payment in the ordinary course of Seller's business. BASED UPON
SELLER'S CALCULATIONS AND EXPERIENCE IN OPERATING ITS BUSINESS, SELLER IS
CONFIDENT THAT THE PURCHASE PRICE PAID BY PURCHASER IN EXCHANGE FOR THE
PURCHASED AMOUNT OF FUTURE RECEIPTS WILL BE USED IN A MANNER THAT WILL BENEFIT
SELLER'S CURRENT AND FUTURE BUSINESS OPERATIONS.
 
Legal Business Name
GUIDED THERAPEUTICS, INC
 
 
 
 
D/B/A !
 
 
 
 
Type of Business Entity
Corp. I Limited Liability Company
 
Partnership
 
Limited Partnership
 
 
Limited Liability Partnership
 
Sole Proprietorship
 
Other
 
 
Physical Address
5835 Peachtree Corners E Ste B
 
 
 
 
City
Norcross ! State
GA !ZiP
 
30092
 
 
Mailing Address
5835 Peachtree Corners E Ste B
 
 
 
 
City
Norcross /State
GA /ZiP
 
30092
 
 
Contact Name
JOHN EDWIN IMHOFF
 
 
Position
 
 
 
Business Phone
770-242-8723
Cell Phone
 
 
 
 
Email
 
Website
 
 
 
 
Date Business Started
10/1992
Federal Tax Id
 
58-2029543
 
 
Monthly Avg Sales
$71,926.22
Annual Sales
 
$863,114.68
 
 
 
Purchase Price I$50,000.00 I Purch Amt I$68,500.00 IDaily Payment 1$535.16
Specified % Percentage
 
OFFER TO SELL AND PURCHASE PAYMENT RIGHTS
Seller hereby sells, assigns and transfers to Purchaser, without recourse, upon
payment of the Purchase Price, the Purchased Amount of Future Receipts by
delivering to Purchaser the Specified Percentage of the proceeds of each future
sale by Seller.
"Future Receipts" includes all payments made by cash, check, ACH or other
electronic transfer, credit card, debit card, bank card, charge card (each such
card shall be referred to herein as a "Credit Card") or other form of monetary
payment in the ordinary course of Seller's business. BASED UPON SELLER'S
CALCULATIONS AND EXPERIENCE IN OPERATING ITS BUSINESS, SELLER IS CONFIDENT THAT
THE PURCHASE PRICE PAID BY PURCHASER IN EXCHANGE FOR THE PURCHASED AMOUNT OF
FUTURE RECEIPTS WILL BE USED IN A MANNER THAT WILL BENEFIT SELLER'S CURRENT AND
FUTURE BUSINESS OPERATIONS.
Daily Payment =(Monthly Average Sales X Specified Percentage) / Average Weekdays
in a Calendar Month
 
 
Seller's Business Name
GUIDED THERAPEUTICS, INC
 
 
 
Seller's D/B/A
 
 
 
 
Physical Address
5835 Peachtree Corners E Ste B
City
Norcross
 
State /GA
IZip 130092
Federal Tax Id
58-2029543
 

 
 
1

 
 
Seller shall (1) deposit all Future Receipts into only one bank account, which
must be acceptable to and pre-approved by Purchaser (the "Account") and (2)
instruct Seller's Credit Card processor, which processor must be acceptable to
and pre-approved by Purchaser (the "Processor") who shall serve as Seller's sole
Credit Card processor, to deposit all Credit Card receipts of Seller into the
Account. Purchaser will debit the Daily Payment from the Account each Weekday
(Monday -Friday). Seller authorizes Purchaser to initiate electronic checks or
ACH debits from the Account equal to the Daily Payment each business day and
will provide Purchaser with all required access codes. Seller understands that
it is responsible for ensuring that the Daily Payment is available in the
Account and will be responsible for any fees incurred by Purchaser resulting
from a rejected electronic check or ACH debit attempt. Purchaser is not
responsible for any overdrafts or rejected transactions that may result from
Purchaser's debiting any amount authorized under the terms of this Agreement.
Purchaser Acknowledgement. There is no interest rate or payment schedule and no
time period during which the Purchased Amount must be collected by Purchaser.
Seller going bankrupt or going out of business, in and of itself, does not
constitute a breach of this Agreement. Purchaser is entering into this Agreement
knowing the risks that Seller's business may slow down or fail, and Purchaser
assumes these risks based on Seller's representations warranties and covenants
in this Agreement, which are designed to give Purchaser a reasonable and fair
opportunity to receive the benefit of its bargain.
Seller's Right to Request a Reconciliation. The Daily Payment amount is intended
to represent the Specified Percentage of Seller's Future Receipts. Seller may
request that Purchaser reconcile Seller's actual receipts by either crediting or
debiting the difference back to or from the Account so that the amount Purchaser
debited in the most recent calendar month equaled the Specified Percentage of
Future Receipts that Seller collected in that calendar month. Any reconciliation
request must be: (1) in writing; (2) include a copy of Seller's bank statement
for the calendar month at issue; and (3) be sent to Everest Business Funding at
5 West 37th Street, Suite 1100, New York NY 10018 within 30 days after the last
day of the calendar month at issue. It is solely the Seller's responsibility to
send a complete bank statement. Failure to send a written reconciliation request
within 30 days after the last day of the calendar month at issue forfeits that
month's reconciliation. Notwithstanding anything to the contrary in this
Agreement or any other agreement between Purchaser and Seller, upon the
occurrence of an Event of Default, the Specified Percentage shall equal 100%. A
list of all fees applicable under this Agreement is contained in Appendix A.
 
THE "PAYMENT RIGHTS PURCHASE AND SALE AGREEMENT TERMS AND CONDITIONS" AND THE
"PERFORMANCE GUARANTY" ARE All HEREBY INCORPORATED IN AND MADE A PART OF THIS
PAYMENT RIGHTS PURCHASE AND SALE AGREEMENT.
 
For the Seller #1
 
/s/ John E. Imhoff
John E. Imhoff
Director of Guided Therapeutics, Inc
 
For the Owner/ Guarantor #1
 
/s/ John E. Imhoff
John E. Imhoff
Director of Guided Therapeutics, Inc
 
 
Seller or any of its Owners for the purpose of this Agreement, and (ii) obtain
credit reports, including consumer credit reports at any time now or for so long
as Seller and/or Owners(s) continue to have any obligation owed to Purchaser as
a consequence of this Agreement or for Purchaser’s ability to determine Seller's
eligibility ty to enter into any future agreement with Purchaser.
ANY MISREPRESENTATION MADE BY SELLER OR OWNER IN CONNECTION WITH THIS AGREEMENT
MAY CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD, INTENTIONAL
MISREPRESENTATION AND/OR UNJUST ENRICHMENT IN WHICH EVENT PURCHASER WILL BE
ENTITLED TO THE RECOVERY OF NOT ONLY ITS LOSSES BUT ALSO ALL OF ITS COSTS AND
EXPENSES AND ITS REASONABLE LEGAL FEES.
 
 
2

 
PAYMENT RIGHTS PURCHASE AND SALE AGREEMENT TERMS AN D CONDITIONS
I. TERMS OF ENROLLMENT IN PROGRAM
II 
(a) ACH Authorization. Seller shall execute an agreement (the "ACH
Authorization") acceptable to Purchaser to authorize the use of the Automated
Clearinghouse System (ACH) to retrieve the Daily Payment from the Account.
Seller shall provide Purchaser and/or its authorized agent(s) with all of the
information, authorizations and passwords necessary for verifying Seller's
receivables, receipts, deposits and withdrawals into and from the Account.
Seller hereby authorizes Purchaser and/or its agent(s) to deduct from the
Account the Purchased Amount and any other amounts owed by Seller to Purchaser
as specified herein and to pay such amounts to Purchaser. If an ACH transaction
is rejected by Seller's financial institution for any reason other than a stop
payment order placed by Seller with its financial institution, including without
limitation insufficient funds, Seller agrees that Purchaser may resubmit any ACH
transaction that is dishonored as permitted under the NACHA rules. In the event
Purchaser makes an error in processing any payment or credit, Seller authorizes
Purchaser to initiate ACH entries to or from the Account to correct the error.
These authorizations apply not only to the approved Account but also to any
subsequent or alternate account used by the Seller for these deposits, whether
preapproved by Purchaser or not. This additional authorization is not a waiver
of Purchaser's right to declare Seller in default if Seller uses an account that
Purchaser did not first preapprove in writing. This authorization shall be
irrevocable without the prior written consent of Purchaser.
(b) Bank Holidays and Other Exceptions. Purchaser will debit the Daily Payment
each Weekday on which the Bank is open and able to process ACH transactions. On
the Weekday immediately following any Weekday or Weekdays on which the Bank was
not open to process ACH transactions, Purchaser will debit the designated
account for an amount equal to the sum of: (i) the Daily Payment amount due on
that Weekday, plus (ii) the Daily Payment amount due on the preceding Weekday
when the Bank was not open or could not process ACH transactions.
1.2 
Financial Condition. Seller and Guarantor(s) authorize Purchaser and its agents
to investigate their financial responsibility and history, and will provide to
Purchaser any authorizations, bank or financial statements, tax returns, etc.,
as Purchaser deems necessary in its sole discretion prior to or at any time
after execution of this Agreement. A photocopy of this authorization will be
deemed acceptable as an authorization for release of financial and credit
information. Purchaser is authorized to update such information and financial
and credit profiles from time to time as it deems appropriate.
1.3 
Transactional History. Seller authorizes all of its banks and brokers and Credit
Card processors to provide Purchaser with Seller's banking, brokerage and/or
processing history to determine qualification or continuation in this program.
1.4 
Indemnification. Seller and Guarantor(s) jointly and severally indemnify and
hold harmless Processor, its officers, directors and shareholders against all
losses, damages, claims, liabilities and expenses (including reasonable
attorney's fees) incurred by Processor resulting from (a) claims asserted by
Purchaser for monies owed to Purchaser from Seller and (b) actions taken by
Processor in reliance upon any fraudulent, misleading or deceptive information
or instructions provided by Purchaser.
1.5 
No Liability. In no event will Purchaser be liable for any claims asserted by
Seller or Guarantor(s) under any legal theory for lost profits, lost revenues,
lost business opportunities, exemplary, punitive, special, incidental, indirect
or consequential damages, each of which is waived by both Seller and
Guarantor(s). I n the event these claims are nonetheless raised, Seller and
Guarantor(s) will be jointly liable for all of Purchaser's legal fees and
expenses resulting therefrom. Seller and each Owner and each Guarantor hereby
and each waives to the maxi mum extent permitted by I aw any cl aim for da mages
against Purchaser or any of its affiliates relating to any (i)investigation
undertaken by or on behalf of Purchaser as permitted by this Agreement or (ii)
disclosure of information as permitted by this Agreement.
1.6. 
Reliance on Terms. Sections 1.1, l.3, 1.4, 1.6 and l.8 of this Agreement are
agreed to for the benefit of Seller, Purchaser and Processor, and
notwithstanding the fact that Processor is not a party of this Agreement,
Processor may rely upon their terms and raise them as a defense in any action.
Accounting Records. and Place of Business. Purchaser or its designated
representatives and agents shall have the right during Seller's normal business
hours and at any other reasonable time to examine the interior and exterior of
any of Seller's places of business. Purchaser may examine, among other things,
whether Seller) has a place of business that is separate from any personal
residence, (b) is open for business, and (c) has sufficient inventory to conduct
Seller's business. When performing an examination, Purchaser may photograph the
interior and exterior of any of Seller's places of business, including any
signage, and may photograph any Owner. Purchaser or any of its agents shall have
the right to inspect, audit, check, and make extracts from any copies of the
books, records, journals, orders, receipts, correspondence that relate to
Seller's accounts or other transactions between the parties thereto and the
general financial condition of Seller and Purchaser may remove any of such
records temporarily for the purpose of having copies made thereof. Purchaser
shall have the right to hire a Certified Public Accountant, licensed in the
state where the business is located to perform analysis of the accounting
records for the purpose of determining if the Specified Percentage of receipts
has been made available for remittance to Purchaser. Seller hereby agrees to
fully cooperate with such analysis upon the request of Purchaser.
1.8 Power of Attorney. Seller irrevocably appoints Purchaser as its agent and
attorney-in-fact with full authority to take any action or execute any
instrument or document to settle all obligations due to Seller from any bank or
Processor, or in the case of an occurrence of an Event of Default under Section
3 hereof, to Purchaser under this Agreement, including without limitation (i) to
obtain and adjust insurance; (ii) to collect monies due or to become due under
or in respect of any of the Purchased Amount; (iii) to receive, endorse and
collect any checks, notes, drafts, instruments, documents or chattel paper in
connection with clause 0) or clause (ii) above; (iii) to sign Seller's name on
any invoice, bill of lading, or assignment directing customers or account
debtors to make payment directly to Purchaser; (iv) to file any claims or take
any action or institute any proceeding that Purchaser may deem necessary for the
collection of any of the unpaid Purchased Amount, or otherwise to enforce its
rights with respect to payment of the Purchased Amount. I n connection
therewith, all costs, expenses and fees, including legal fees, shall be payable
by and from Seller and Purchaser is authorized to use Seller's funds to pay for
same; and (v) Purchaser shall have the right, without waiving any of its rights
and remedies and without notice to Seller or any Owner/Guarantor, to notify any
Credit Card processor of the sale of Future Receipts and re-direct the
remittance of da i I y settlements to a n account of Purchaser 's choosing in
order to settle all obligations due to Purchaser under this Agreement.
 
 
3

 
 
1.,9. 
Confidentiality. Seller understands and agrees that the terms and conditions of
the products and services offered by Purchaser, including this Agreement and any
other Purchaser documentations (collectively, "ConfidentiaI Information") are
proprietary and confidential information of Purchaser. Accordingly, unless
disclosure is required by law or court order, Seller shall not disclose
Confidential Information of Purchaser to any person other than an attorney,
accountant, financial advisor or employee of Seller who needs to know such
information for the purpose of advising Seller ("Advisor"), provided such
Advisor uses Confidential Information solely for the purpose of advising Seller
and first agrees in writing to be bound by the terms of this section. A breach
hereof entitles Purchaser to not only damages and legal fees but also to both a
temporary restraining order and a preliminary injunction without bond or
security.
1.10 
Publicity. Seller and each of Seller's Owners and all Guarantors hereby
authorize Purchaser to use its, his or her name in listings of clients and in
advertising and marketing materials.
1.11 
D/S/As. Seller hereby acknowledges and agrees that Purchaser may be using "doing
business as" or "d/b/a" names in connection with various matters relating to the
transaction between Purchaser and Seller, including the filing of UCC-l
financing statements and any other notices or filings.
1.12 
Application of Amounts Received. Subject to applicable law, Purchaser reserves
the right to apply any amounts received from Seller to any fees or other charges
due to Purchaser from Seller prior to applying such amounts to reduce the amount
of any outstanding Purchased Amount.
1.13 
Acknowledgment of Security Interest and Security Agreement. The Future Receipts
sold by Seller to Purchaser pursuant to this Agreement are "accounts", "general
intangibles", or "payment intangibles" as those terms are defined in the Uniform
Commercial Code as in effect in the state in which the Seller is located (the
"UCC") and such sale shall constitute and shall be construed and treated for all
purposes as a true and complete sale, conveying good title to the Future
Receipts free and clear of any liens and encumbrances, from Seller to Purchaser.
To the extent the Future Receipts are "accounts" or "payment intangibles" then
(i) the sale of the Future Receipts creates a security interest as defined in
the UCC, (ii) this Agreement constitutes a "security agreement" under the UCC,
and (iii) Purchaser has all the rights of a secured party under the UCC with
respect to such Future Receipts. Seller further agrees that, with or without an
Event of Default, Purchaser may notify account debtors, or other persons
obligated on the Future Receipts, of Seller's sale of the Future Receipt and may
instruct them to make payment or otherwise render performance to or for the
benefit of Purchaser.
1.14 Financing Statements. Seller hereby authorizes Purchaser to file one or
more financing statements in order to give
notice that the Purchased Amount of Future Receipts is the sole property of
Purchaser. Each such filing may state that
such sale is intended to be a sale and not an assignment for security and may
state that the Seller is prohibited from
obtaining any financing that impairs the value of the Future Receipts or
Purchaser's right to collect same. Seller authorizes
Purchaser to apply amounts received from Seller to costs incurred by Purchaser
associated with the filing, amendment or
termination of any such filings.
  

II. SELLER'S REPRESENTATIONS, WARRANTIES AND COVENANTS
2.1 
Good Faith. Best Efforts and Due Diligence. Seller will conduct its business in
good faith and will use its best efforts to maintain and grow its business, to
ensure that Purchaser obtains the Purchased Amount. Furthermore, Seller agrees,
warrants and represents hereby that Seller will constantly perform all
appropriate Due Diligence and credit checks of all of the customers' finances,
cash flow, solvency, good faith, payment histories and business reputations (the
"Due Diligence Requirements") as may be commercially reasonable to ensure any
and all products and/or services provided, sold or delivered by Seller to said
customers will be paid for by customers in full and on time, and will not result
in the creation of an unpaid account. This is not a guaranty of payment by
Seller's customers, but is an obligation of commercially reasonable Due
Diligence investigation and credit check of customers before extending credit to
them and continuing no less frequently than monthly so long as sums are still
due.
2.2 
Nonrecourse Sale of Payment Rights. Seller represents and warrants that it is
selling the Purchased Amount of Future Receipts to Purchaser in Seller's normal
course of business and the Purchase Price paid by Purchaser is good and valuable
consideration for the sale. Seller is selling a portion of a future revenue
stream to Purchaser at a discount, not borrowing money from Purchaser. If Future
Receipts are remitted more slowly than Purchaser may have antic pated or
projected because Seller 's business has slowed down, or if the full Purchased
Amount is never remitted because Seller's business went bankrupt or otherwise
ceased operations in the ordinary course of business, and Seller has not
breached this Agreement, Seller would not owe anything to Purchaser and would
not be in breach of or default under this Agreement. By this Agreement, Seller
transfers to Purchaser full and complete ownership of the Purchased Amount of
Future Receipts and Seller retains no legal or equitable interest therein.
2.3 
Financial Condition and Financial Information. Seller's and Guarantors' bank and
financial statements, copies of which have been furnished to Purchaser, and
future statements that will be furnished hereafter at the request of Purchaser,
fairly represent the financial condition of Seller and Guarantor(s) at such
dates, and since those dates there has been no material adverse changes,
financial or otherwise, in the condition, operation or ownership of Seller.
Seller and Guarantor(s) have a continuing, affirmative obligation to advise
Purchaser of any material adverse change in their financial condition, operation
or ownership. Purchaser may request statements at any time during the
performance of this Agreement and the Seller and Guarantor(s) shall provide them
to Purchaser within 5 business days. Seller's or Guarantors' failure to do so is
a material breach of this Agreement.
2.4 
Governmental Approvals. Seller is in compliance and shall comply with all laws
and has valid permits, authorizations and licenses to own, operate and lease its
properties and to conduct the business in which it is presently engaged and/or
will engage in hereafter.
2.5 
Authorization. Seller and the person(s) signing this Agreement on behalf of
Seller, have full power and authority to incur and perform the obligations under
this Agreement, all of which have been duly authorized.
2.6 
Insurance. Seller will maintain business-interruption insurance naming Purchaser
as loss payee and additional insured in amounts and against risks as are
satisfactory to Purchaser and shall provide Purchaser proof of such insurance
upon request.
2.7 
Processor and Bank Account. Seller will not change its Credit Card processor,
add terminals, change its financial institution or bank account(s) or take any
similar action that could have an adverse effect upon Seller's obligations under
this Agreement, without Purchaser's prior written consent. Any such changes
shall be a material breach of this Agreement.
2.8 
Change of Name, Type. Location or Sale of Business.
 
 
4

 
other than as disclosed to Processor and Purchaser, nor will Seller change any
of its places of business or the type of business without prior written consent
by Purchaser. Seller will not sell, dispose, transfer or otherwise convey its
business or assets without (i) the express prior written consent of Purchaser,
and (ii) the written agreement of any purchaser or transferee assuming all of
Seller's obligations under this Agreement pursuant to documentation satisfactory
to Purchaser.
2.9 
Daily Batch Out. Seller will ensure that all Credit Card transactions are
communicated daily to the Processor and not later than the day on which such
transactions occurred.
2.10 
Estoppel Certificate. Seller will at all times, and from time to time, upon at
least 1 day's prior notice from Purchaser to Seller, execute, acknowledge and
deliver to Purchaser and/or to any other person, firm or corporation specified
by Purchaser, a statement certifying that this Agreement is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications) and stating the
dates which the Purchased Amount or any portion thereof has been delivered to
Purchaser or the amount of the Purchased Amount that has not been delivered to
Purchaser.
2.11 
No Bankruptcy. As of the date of this Agreement, Seller is not insolvent and
does not contemplate and has not filed any petition for bankruptcy protection
under Title 11 of the United States Code and there has been no involuntary
petition brought or pending against Seller. Seller represents that it has not
consulted with a bankruptcy attorney within 6 months prior to the date of this
Agreement, and that it has no present intention of closing its business or
ceasing to operate its business, either permanently or temporarily, during the 6
month period after the date of this Agreement. Seller further warrants that it
does not anticipate filing any such bankruptcy petition and it does not
anticipate that an involuntary petition will be filed against it.
2.12 
Sharing of Information. Seller hereby authorizes Purchaser to share information
regarding Seller's performance under this Agreement with affiliates and
unaffiliated third parties.
2.13 
Unencumbered Receipts. Seller has good, complete, unencumbered and marketable
title to all Future Receipts, free and clear of any and all liabilities, liens,
claims, changes, restrictions, conditions, options, rights, mortgages, security
interests, equities, pledges and encumbrances of any kind or nature whatsoever
or any other rights or interests that may be inconsistent with the transactions
contemplated with, or adverse to the interests of Purchaser.
2.14 
Business Purpose. Seller is a valid business in good standing under the laws of
the jurisdictions in which it is organized and/or operates. Seller agrees to use
the Purchase Price solely for business purposes, and not for personal, family or
household purposes. Seller understands that Seller's agreement not to use the
Purchase Price for personal, family or household purposes means certain
important rights conferred upon consumers pursuant to federal or state law will
not apply to this Agreement. Seller agrees that a breach by Seller of the
provisions of this section will not affect Purchaser's rights to the Purchased
Amount or to use any remedy legally available to Purchaser to obtain delivery of
the Purchased Amount.
2.15 
Defaults under Other Contracts. Seller's execution of, and/or performance under
this Agreement, will not cause or create an Event of Default by Seller under any
contract with another person or entity.
2.16 
Account. Seller represents and warrants that (i) the Account is Seller's bank
account; (ii) the person executing this Authorization on behalf of Seller is an
authorized signer on the Account and has the power and authority to authorize
Purchaser to initiate ACH transactions to and from the Account; (iii) the
Account is a legitimate, open, and active bank account used sol el y for
business s purposes and not for persona I, family or household purposes.
 
III. EVENTS OF DEFAULT AND REMEDIES
3.1. 
Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default": (a) Seller intentionally interferes with
Purchaser's right to collect the Daily Payment in violation of this Agreement;
(b) Seller violates any term or covenant in this Agreement;(c) Any
representation or warranty by Seller in this Agreement proves to have been
incorrect, false or misleading in any material respect when made; (d) the
sending of notice of termination by Seller; (e) Seller transports, moves,
interrupts, suspends, dissolves or terminates its business; (f) Seller transfers
or sells all or substantially all of its assets; (g) Seller makes or sends
notice of ny intended bulk sale or transfer by Seller; (h) Seller uses consent
of Purchaser (i) Seller changes its depositing account or the Processor without
the prior written consent of Purchaser; (j) Seller defaults under any of the
terms, covenants and conditions of any other agreement with Purchaser; or (k)
Seller fails to provide timely notice to Purchaser such that in any given
calendar month there is on e or more AC H transaction attempted by Purchaser
that is rejected by Seller's bank for insufficient funds.
 
 
5

 
3.2 Remedies. If any Event of Default occurs, A Purchaser may proceed to protect
and enforce its rights including, but not limited to, the following: & The
Specified Percentage shall equal 100%. The full uncollected Purchased Amount
plus all fees (including legal fees) due under this Agreement wiII become due
and payable in full immediately.
 
B 
Purchaser may enforce the provisions of the Performance Guaranty against the
Guarantor(s).
C 
Seller hereby authorizes Purchaser to execute in the name of the Seller a
Confession of Judgment in favor of Purchaser in the full uncollected Purchased
Amount and enter that Confession of Judgment as a Judgment with the Clerk of any
Court and execute thereon.
D 
Purchaser may proceed to protect and enforce its rights and remedies by lawsuit.
In any such lawsuit, under which Purchaser shall recover Judgment against
Seller, Seller shall be liable for all of Purchaser's costs of the Iawsuit,
including but not Iimited to aII reasonable attorneys' fees and court costs.
E 
This Agreement shall be deemed Seller's Assignment of Seller's Lease of Seller's
business premises to Purchaser. Upon an Event of Default, Purchaser may exercise
its rights under this Assignment of Lease without prior notice to Seller.
F 
Purchaser may debit Seller's depository accounts wherever situated by means of
ACH debit or facsimile signature on a computer-generated check drawn on Seller's
bank account or otherwise for all sums due to Purchaser.
G 
Seller shall pay to Purchaser all reasonable costs associated with the Event of
Default and the enforcement of Purchaser's remedies set forth above, including
but not limited to court costs and attorneys' fees.
All rights, powers and remedies of Purchaser in connection with this Agreement
may be exercised at any time by Purchaser after the occurrence of a n Event of
Default , are cumulative and not exclusive, and s ha II be in addition to any
other rights, powers or remedies provided by law or equity.
3.3. 
Required Notifications. Seller is required to give Purchaser written notice
within 24 hours of any filing under Title 11 of the United States Code. Seller
is required to give Purchaser 7 days' written notice prior to the closing of any
sale of all or substantially all of the Seller's assets or stock.
 
IV. MISCELLANEOUS
4.1 
Modifications: Agreements. No modification, amendment, waiver or consent of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by Purchaser.
4.2 
Assignment. Purchaser may assign, transfer or sell its rights to receive the
Purchased Amount or delegate its duties hereunder, either in whole or in part,
with or without prior written notice to Seller.
4.3 
Notices. All notices, requests, consents, demands and other communications
hereunder shall be delivered by certified mail, return receipt requested, to the
respective parties to this Agreement at the addresses set forth in this
Agreement. Notices to Purchaser shall become effective only upon receipt by
Purchaser. Notices to Seller shall become effective three days after mailing.
4.4 
No Waiver of Remedies. No failure on the part of Purchaser to exercise, and no
delay in exercising, any right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided hereunder are cumulative and not exclusive of
any remedies provided by law or equity.
 
 
6

 
4.5 
Binding Effect; Governing Law, Venue and Jurisdiction. This Agreement shall be
binding upon and inure to the benefit of Seller, Purchaser and their respective
successors and assigns, except that Seller shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Purchaser which consent may be withheld in Purchaser's sole discretion. This
Agreement shall be governed by and construed in accordance with the laws of the
state of New York, without regards to any applicable principals of conflicts of
I a w. Any suit, action or proceeding arising hereunder, or the interpretation,
performance or breach of this Agreement, shall, if Purchaser so elects, be
instituted in any court sitting in New York, (the "Acceptable Forums"). Seller
agrees that the Acceptable Forums are convenient to it, and submits to the
jurisdiction of the Acceptable Forums and waives any and all objections to
jurisdiction or venue. Should such proceeding be initiated in any other forum,
Seller waives any right to oppose any motion or application made by Purchaser to
transfer such proceeding to an Acceptable Forum. ADDITIONALLY, MERCHANT AND
GUARANTOR AGREE THAT ANY SUMMONS AND/OR COMPLAINT OR OTHER PROCESS TO COMMENCE
ANY LITIGATION BY PURCHASER WILL BE PROPERLY SERVED IF MAILED BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE MAILING AD DR ESS{ES) LI STED 0 N PAGE 1 0 F TH
I 5 AG REEM ENT.
4.6 
Survival of Representation, etc. All representations, warranties and covenants
herein shall survive the execution and delivery of this Agreement and shall
continue in full force until all obligations under this Agreement shall have
been satisfied in full and this Agreement shall have terminated.
4.7 
Interpretation. All Parties hereto have reviewed this Agreement with a n
attorney of their own choosing and have relied only on their own attorney's
guidance and advice. No construction determinations shall be made against either
Party hereto as drafter.
4.8 
Severability. In case any of the provisions in this Agreement is found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of any other provision contained herein shall not in any way be
affected or impaired.
4.9 
Entire Agreement. Any provision hereof prohibited by law shall be ineffective
only to the extent of such prohibition without invalidating the remaining
provisions hereof. This Agreement and the Performance Guaranty embody the entire
agreement between Seller and Purchaser pertaining to the subject matter thereof
and supersede all prior agreements and understandings relating to the subject
matter hereof.
4.10               Facsimile Acceptance. Facsimile signatures hereon shall be
deemed acceptable for all purposes.
4.11 
Monitoring, Recording. and Solicitations. If any Event of Default occurs,
Purchaser may proceed to protect and enforce its rights including, but not
limited to, the following:
A. 
AUTHORIZATION TO CONTACT SELLER BY PHONE. Seller and each Owner authorize
Purchaser, its affiliates, agents and independent contractors to contact Seller
and each Owner at any telephone number Seller or any Owner provides to Purchaser
or from which Seller or any Owner places a call to Purchaser, or any telephone
number where Purchaser believes it may reach Seller or any Owner, using any
means of communication, including but not limited to calls or text messages to
mobile, cellular, wireless or similar devices or calls or text messages using an
automated telephone dialing system and/or artificial voices or prerecorded
messages, even if Seller or and Owner incurs charges for receiving such
communications .
B 
AUTHORIZATION TO CONTACT SELLER BY OTHER MEANS. Seller and each Owner also agree
that Purchaser, its affiliates, agents and independent contractors, may use any
other medium not prohibited by law including, but not limited to, mail, e-mail
and facsimile, to contact Seller and each Owner. Seller and each Owner expressly
consent to conduct business by electronic means.
C 
RIGHTS TO OPT-OUT OR MAKE CHANGES. Seller and each Owner are not required to
agree to Sections 4.11{A) or 4.11{B) in order to enter into this Agreement. I f
Seller or any Owner wishes to opt out of Section 4.11{A) and/or 4.11{B)' or if
Seller or any Owner wants to change how Purchaser contacts them, including with
respect to any telephone number that Purchaser might use, please call Everest
Business Funding at 800-558-0654 (and select Customer Service from the menu
prompts).
 
V. JURY TRIAL WAIVER.
THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION OR
PROCEEDING ON ANY MATTERS ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO
THE TRANSACTIONS OR THE ENFORCEMENT HEREOF. THE PARTIES HERETO ACKNOWLEDGE THAT
EACH MAKES THIS WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS,
AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH
THEIR ATTORNEYS.
 
 
7

 
 

Seller's Business Name
GUIDED THERAPEUTICS, INC
 
 
Seller's D/B/A
 
 
 
Physical Address
5835 Peachtree Corners E Ste B
ICity
Norcross
State /GA
IZip 130092
jFederal Tax Id
58-2029543

 

VI. CLASS ACTION WAIVER.
PURCHASER, SELLER, AND EACH GUARANTOR ACKNOWLEDGE AND AGREE THAT THE AMOUNT AT
ISSUE IN THIS TRANSACTION AND ANY DISPUTES THAT ARISE BETWEEN THEM ARE LARGE
ENOUGH TO JUSTIFY DISPUTE RESO LUTI 0 NON AN IN DI VI DUAL BASI S. EACH PARTY
HERETO WAI VES ANY RI GHT TO ASSERT ANY CLAI MS AGAI NST THE OTHER PARTY AS A
REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT WHERE
SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT OF LAW TO BE AGAINST
PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMITTED BY LAW OR COURT OF LAW TO
PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES
AGREE THAT:(I) THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS'
FEES OR COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE ACTION (NOT
WITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT); AND (II) THE PARTY WHO
INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR
OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR
REPRESENTATIVE ACTION.
VII. ARBITRATION.
I F Purchaser, Seller or a Guarantor requests, the other party and the
Guarantor(s) agree to arbitrate all disputes and claims arising out of or
relating to this Agreement. I f a party or a Guarantor seeks to have a dispute
settled by arbitration, that party or Guarantor must first s end to the other
party, by certified ma i I, a written Notice of Intent to Arbitrate. I f the
parties or the Guarantor(s) do not reach an agreement to resolve the claim
within 30 days after the Notice is received, either party or the Guarantor(s)
may commence an arbitration proceeding with the American Arbitration Association
("AAA"). Purchaser will promptly reimburse Seller or the Guarantor any
arbitration filing fee, however, in the event that both the Seller and the
Guarantor must pay filing fees, Purchaser will only reimburse the Seller's
arbitration filing fee. Except as provided in the next sentence, Purchaser will
pay all administration and arbitrator fees. If the arbitrator finds that either
the substance of the claim raised by Seller or the Guarantor(s) or the relief
sought by Seller or the Guarantor(s) is improper or not warranted, as measured
by the standards set forth in Federal Rule of Procedure l1(b), then Purchaser
will pay these fees only if required by the AAA Rules. If the arbitrator grants
relief to the Seller or the Guarantor(s) that is equal to or greater than the
value of what the Seller or the Guarantor(s) requested in the arbitration,
Purchaser shall reimburse Seller or the Guarantor(s) for that person's
reasonable attorneys' fees and expenses incurred for the arbitration. Seller and
the Guarantor(s) agree that, by entering into this Agreement, they are waiving
the right to trial by jury. EACH PARTY AND THE GUARANTOR(S) MAY BRING CLAIMS
AGAINST ANY OTHER PARTY ONLY IN THEIR INDIVIDUAL CAPACITY, and not as a
plaintiff or class member in any purported class or representative proceeding.
Further, the parties and the Guarantor(s) agree that the arbitrator may not
consolidate proceedings for more than one person's claims, and may not otherwise
preside over any form of a representative or class proceeding, and that if this
specific provision is found unenforceable, then the entirety of this arbitration
clause shall be null and void. SELLER AND ANY G UARANTO R MAY 0 PT 0 UT 0 F TH I
S CLAUS E. To opt out of this Arbitration CI a use, Seller and/or Guarantor may
send Purchaser a notice that the Sell r or Guarantor does not want this clause
to apply to this Agreement. For any opt-out to be effective, Seller and/or
Guarantor must send an opt-out notice to the following address by registered
mail, within 14 days after the date of this Agreement:
Customer Service Department Everest Business Funding 5 West 37th Street Suite
1100 New York, NY 10018
 
 
8

 
 
Personal Guaranty of Performance. EBF Partners, LLC d/b/a Everest Business
Funding ("Purchaser") is buying the Purchased Amount of Future Receipts from the
above-referenced Seller, knowing the risks that Seller's business may slow down
or fail, and Purchaser assumes these risks based on Seller's representations,
warranties and covenants in the Payment Rights Purchase and Sale Agreement (the
"Agreement")' which are designed to give Purchaser a reasonable and fair
opportunity to receive the benefit of its bargain. The undersigned Guarantor{s}
hereby unconditionally guarantees to Purchaser, Seller's good faith,
truthfulness and prompt and complete performance of a II of the representations,
warranties, covenants made by Sell er in the Agreement as each may be renewed,
amended, extended or otherwise modified (the "Guaranteed Obligations").
Guarantor's obligations are due a t the time of any Event of Default {a s
defined in the Agreement}.
Guarantor Waivers. In the Event of Default, Purchaser may seek recovery from
Guarantor for all of Purchaser's losses and damages by enforcement of
Purchaser's rights under this Performance Guaranty without first seeking to
obtain payment from Seller or any other guarantor, or any other guaranty.
Purchaser does not have to notify Guarantor of any of the following events and
Guarantor will not be released from its obligations under the Agreement and this
Performance Guaranty if it is not notified of: Ii} Seller's failure to pay
timely any amount owed under the Agreement; Iii) any adverse change in Seller's
financial condition or business;{iii} Purchaser's acceptance of the Agreement;
and {iv} any renewal, extension or other modification of the Agreement or
Seller's other obligations to Purchaser. In addition, Purchaser may take any of
the following actions without releasing Guarantor from any of its obligations
under the Agreement and this Performance Guaranty: {i}renew, extend or otherwise
modify the Agreement or Seller's other obligations to Purchaser; and {ii}
release Seller from its obligations to Purchaser. Guarantor shall not seek
reimbursement from Seller or any other guarantor for any amounts paid by it
under the Agreement or this Performance Guaranty. Guarantor permanently waives
and shall not seek to exercise any of the following rights that it may have
against Seller, or any other guarantor, for any amounts paid by it, or acts
performed by it, under the Agreement or this Performance Guaranty: Ii}
subrogation; Iii) reimbursement;{iii} performance; (iv) indemnification; or (v)
contribution. I n the event that Purchaser must return any amount paid by Seller
or any other guarantor of the Guaranteed Obligations because that person has
become subject to a proceeding under the United States Bankruptcy Code or any
similar law, Guarantor's obligations under the Agreement and this Performance
Guaranty shall include that amount.
Guarantor Acknowledgement. Guarantor acknowledges that: {i} He / She / They
understand the seriousness of the provisions of the Agreement, including the
Jury TriaI Waiver and Arbitration sections, and this Performance Guaranty; (i i)
He / She / They have had a full opportunity to consult with counsel of his / her
/their choice; and (iii) He / She / They have consulted with counsel of hi s /
her / their choice or have decided not to prevail himself / hers elf /
themselves of that opportunity.
Joint and Several liability. The obligations hereunder of the persons or
entities constituting Guarantor under the Agreement and this Performance
Guaranty are joint and several.
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE PAYMENT
RIGHTS PURCHASE AND SALE AGREEMENT, INCLUDING THE PAYMENT RIGHTS PURCHASE AND
SALE AGREEMENT TERMS AND CONDITIONS, ARE HEREBY INCORPORATED IN AND MADE A PART
OF THIS PERFORMANCE GUARANTY. CAPITALIZED TERMS NOT DEFINED IN THIS PERFORMANCE
GUARANTY, SHALL HAVE THE MEANING SET FORTH IN THE PAYMENT RIGHTS PURCHASE AND
SALE AGREEMENT, INCLUDING THE PAYMENT RIGHTS PURCHASE AND SALE AGREEMENT TERMS
AND CONDITIONS.
MUST SIGN AS OWNER
 
GUARANTOR:
 
/s/ John Edwin Imhoff
John Edwin Imhoff
Director
Guided Therapeutics, Inc.
 

 
 
9
